Mr. Justice Waterman deliveeed the opinion of the COUET. The master is bound to inform his servant of all dangers incident to the service, of which he, the master, is cognizant, or of which, in the exercise of ordinary care on his part, he would be informed; he is bound to warn the servant of all latent or extraneous dangers of which he himself has knowledge, or of which, in the exercise of ordinary care, he would be informed; and if he fail in this respect, he is liable to the servant for all the consequences resulting to him from the lack of such warning. This rule applies to dangers of which the master himself is aware, or ought to know, and which are unknown to the servant, and would not be readily ascertained except by a person possessed of peculiar knowledge, which the master has no reason to suppose the servant possesses. Dangers which are the result of common knowledge, which can readily be seen by common observation, the servant assumes the risk of, but when the danger to be avoided requires a knowledge of scientific facts, an ordinary servant is not presumed to have knowledge of them, and it is the duty of the master, knowing of them, to inform the servant in respect thereto. Wood on Master and Servant, pp. 714, 721, 723; Smith v. Peninsula Car Works, 60 Mich. 501-505; Atkins v. Merrick Thread Co., 142 Mass. 431-433; Ill. Cent. Ry. Co. v. Welch, 52 Ill. 183-186; Britton v. G. W. Cotton Co., L. R. 7th Exch. 130. Applying the foregoing to the present case, we think the jury was warranted in concluding that appellant, by the exercise of reasonable care, would have known of the danger to which appellee was exposed, and that appellee, a carpenter, is not to be presumed to have understood the risk he ran. Although appellee saw that the wires were not insulated, yet there was nothing in their appearance to indicate that there was passing along them a current dangerous to life, and appellee, being informed by appellant’s foreman that the' wires were not dangerous, and that it was not unsafe to come in contact with them, had a right to rely upon such information. As the case is here presented, we do not see how any person, except one at the place where the electric current passing over these wires was generated, could have known how powerful it was, or what risk one ran who might receive a shock therefrom. Appellant knew that it was operating a dangerous force; that men are not infrequently killed by electric currents used for lighting purposes; that the injury which may be received from an electric current sent over wires, varies with the condition of the atmosphere and the bodily state of him who receives the shock. The jury had a right to conclude that the knowledge of appellant as to all these matters was much greater than that of appellee; and it was not necessary, upon the trial of this cause, that appellee should show that accidents from electric currents had before happened under similar circumstances. The declaration is inartistic, yet we think is, after verdict, sufficient to sustain the judgment rendered thereon. Believing from an examination of the record that the jury was warranted in finding that appellee, while in the exercise of ordinary care, received, through the negligence of appellant, the injury complained of, the judgment of the Circuit Court is affirmed.